— Yesawich, Jr., J.
Appeal from a decision of the Workers’ Compensation Board, filed May 1, 1985.
On October 16, 1982, claimant was injured in a one-car accident while driving from work to his newly rented, but as yet unoccupied, home in the Village of Mexico, Oswego County. In accordance with the employment contract, the employer, Walsh Construction Company (Walsh), had been paying claimant a flat fee of $6 daily for travel between work and home irrespective of the location of claimant’s place of residence. Walsh maintains that the accident did not occur in the course of claimant’s employment in that the latter deviated from the usual route to his actual residence, a trailer park located in the community of Mallory, Oswego County. The Workers’ Compensation Board disagreed, concluded that claimant sustained a compensable injury in the course of his employment, and awarded benefits.
It is settled law that injuries incurred during a paid trip from work to home are compensable (see, e.g., Matter of Saracione v Oliver Constr. Co., 87 AD2d 926; see generally, Matter of Holcomb v Daily News, 45 NY2d 602, 606-607). Here, claimant was injured while en route to his Mexico house, to which he was in the process of moving his family, and where most of his personal possessions and belongings were then located. Moreover, he was proceeding there directly after work. That during this transition period claimant’s family may have been using both residences does not detract from the Board’s determination.
Decision affirmed, with costs. Kane, J. P., Main, Yesawich, Jr., Levine and Harvey, JJ., concur.